              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

AMOS HICKS                                                          PETITIONER

v.                                                 CAUSE NO. 1:18CV107-LG-FKB

ANDREW MILLS, Warden                                              RESPONDENT

          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

      For the reasons stated in the [8] Report and Recommendation entered by

Magistrate Judge F. Keith Ball on December 10, 2018, and after an independent

review of the record, a de novo determination of the issues, and consideration of the

petitioner’s [9] Objections to the Report and Recommendation, and having

determined that the findings are correct under applicable law,

      IT IS ORDERED AND ADJUDGED that the [8] Report and

Recommendation is ADOPTED as the opinion of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [6] Motion to

Dismiss filed by the respondent, Warden Andrew Mills, is GRANTED. The

petition is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 3rd day of January, 2019.




                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
